DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-10, 12-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2003/0133485).
With respect to claim 1, 15 Liu’485 shows and discloses an apparatus (Fig 4-6), comprising: first and second coherent light sources (Fig 4-6: 16 array/ first and second light sources); and a resonator apparatus coupled to the first and second coherent light sources to provide first and second optical output beams corresponding, respectively, to the first and second coherent light sources (Fig 4-6: a resonator apparatus 31/32/13/14/11, 41/42 coupled to first and second light sources/16 array and provide first and second optical output beams/16 array; Section [037, 039-040]).  The claim further requires wherein the resonator apparatus is configured so that the first and second optical output beams are affected substantially equally by any ambient perturbations to the wherein the resonator apparatus.  Liu’485 did not explicitly state as the above.  However, Liu’485 did discloses the well-known problem of the heat/temperature affecting system and solutions where the array can be tuned and locked in a channel, and modulated individually (Section 03-05]).  In this case, one skill in the art recognize since the resonator apparatus is compacted in a substantially same environment as the laser array, one skill in the art recognize any ambient perturbations to the lasers and/or to the resonator apparatus, then the first and second optical output beams are affected substantially equally.  Also, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Since claims 15 recites the same or identical elements/limitations would been obvious one skill in the art to use to use Liu’485 to recite the method of generating first and second coherent light beams, method of performing/operating (Section [043]).

With respect to claims 2, 16 Liu’485 shows and discloses wherein the resonator apparatus comprises: first and second optical resonators in thermal and mechanical proximity to one another, the first optical resonator coupled to the first coherent light source to provide the first output beam, the second optical resonator coupled to the second coherent light source to provide the second output beam, with the first and second coherent light sources locked to the respective first and second optical resonators (Fig 4-6: first and second optical resonator in thermal and mechanical proximity to one another, and locked respectively to the respective resonators; Section [03-05]).

With respect to claim 3, Liu’485 shows and discloses wherein the first and second optical resonators are mounted side-by-side in close thermal and mechanical proximity on a common thermally-conductive substrate (Fig 4-6).

With respect to claim 4, Liu’485 shows and discloses wherein the first and second optical resonators are stacked in close thermal and mechanical proximity as a composite resonator (Fig 4-6).

With respect to claim 5, Liu’485 shows and discloses wherein the first and second optical resonators and the first and second coherent light sources are independently-tunable using one or more drivers to achieve selected output beam amplitudes and frequencies (Fig 4-6; Section [03-05] modulate individually, tuned and locked; Claims 18).

With respect to claim 6, Liu’485 shows and discloses wherein the first and second optical resonators are formed from a material selected to enable agile frequency tuning of their spectra (Fig 4-6; Section [03-05, 19, 24, 36] materials used apparatus of tuning).

With respect to claim 8, Liu’485 shows and discloses wherein the first and second coherent light sources are independently-tunable semiconductor lasers (Fig 4-6; Section [03-05] modulate individually, tuned and locked).

With respect to claim 9, the claim further requires an optical beam combiner configured to combine the first and second output beams into a combined optical beam.  Liu’485 did not explicitly state as the above. However, it is within one skill in the art recognize the well-known use of an optical beam combiner to combine beams for output (i.e., lens, optical coupler, fiber, etc. – to increase output, or transmission).

With respect to claim 10, the claim further requires further comprising an optical beam converter configured to convert the combined optical beam into an electrical output signal.  Liu’485 did not explicitly state as the above. However, it is within one skill in the art recognize the well-known use of optic-electric converter to convert optical beam into an electrical signal, for the benefit for its intended used (i.e. type of transmitter/receiver).

With respect to claim 12, the claim further requires an electric waveform generator configured to apply control signals to the first and second coherent light sources to generate selected optical waveforms.  Liu’485 did not explicitly state as the above. However, Liu’485 did discloses of generating stable multi-wavelength output or the laser array can be tuned and locked in a channel and modulated individually (TITLE; Abstract; Section [03-05]). Therefore, it is within one skill in the art to recognize there is a generator applied control signals to the laser segments in order to lase according to the desired output (Fig 2A-3 implies of a generator apply signals to individual lasers, else the active gain/apparatus would not lase different wavelengths output).  

With respect to claim 13, the claim further requires comprising a radar apparatus configured to convert the electrical output signal into a radar beam.  Liu’485 did not explicitly state the above.  However, it has been held that omission of element in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, it is well known to use known technology/a radar to output signal as a radar beam, for it intended use.

With respect to claim 14, the claim further requires further comprising a wireless transmission apparatus configured to convert the electrical output signal into a wireless transmission beam.  Liu’485 did not explicitly state the above.  However, it has been held that omission of element in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, it is well known to use known technology/a wireless transmission apparatus to generate the desired wireless transmission beam, for it intended use.

With respect to claim 20, 15 Liu’485 shows and discloses an apparatus (Fig 4-6), comprising: means for generating first and second coherent light beams (Fig 4-6: 15/16 array/ first and second light sources); and means for coupling the first and second coherent light beams into a resonator apparatus configured to output first and second optical output beams corresponding, respectively, to the first and second coherent light beams (Fig 4-6: a resonator apparatus 31/32/13/14/11, 41/42 coupled to first and second light sources/16 array and provide first and second optical output beams/16 array; Section [037, 039-040]).   the resonator apparatus configured so that the first and second optical output beams are affected substantially equally by any ambient perturbations to the resonator apparatus.  The claim further requires wherein the resonator apparatus is configured so that the first and second optical output beams are affected substantially equally by any ambient perturbations to the wherein the resonator apparatus.  Liu’485 did not explicitly state as the above.  However, Liu’485 did discloses the well-known problem of the heat/temperature affecting system and solutions where the array can be tuned and locked in a channel, and modulated individually (Section 03-05]).  In this case, one skill in the art recognize since the resonator apparatus is compacted in a substantially same environment as the laser array, one skill in the art recognize any ambient perturbations to the lasers and/or to the resonator apparatus, then the first and second optical output beams are affected substantially equally.  Also, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Since claims 15 recites the same or identical elements/limitations would been obvious one skill in the art to use to use Liu’485 to recite the method of generating first and second coherent light beams, method of performing/operating (Section [043]).


Allowable Subject Matter
4.	Claims 7, 11, 17, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7:
wherein the resonator apparatus comprises: a single monolithic resonator coupled to the first and second coherent light sources and having at least two optical modes characterized by dissimilar sensitivities, with the first coherent light source locked to a first optical mode to provide the first output beam and the second coherent light source locked to a second optical mode to provide the second output beam.
Claim 11:
wherein the optical beam converter comprises: a detector configured to convert the combined optical beam into a microwave electrical signal; a microwave amplifier configured to amplify the microwave electrical signal; and a dispersive element configured to shape the microwave electrical signal into an output signal having a selected shape.
Claim 17:
wherein the resonator apparatus is configured as a single monolithic resonator having at least two optical modes characterized by dissimilar sensitivities, and wherein the method further comprises: coupling the first and second coherent light beams into the first and second optical modes, respectively, of the monolithic resonator to generate the first and second output beams, with the first and second coherent light sources locked to the respective first and second optical modes.
Claim 19:
further comprising generating a combined optical beam into an electrical output signal by: combining the first and second output beams into a combined optical beam; applying the combined optical beam to a detector configured to convert the combined optical beam into a microwave electrical signal; amplifying the microwave electrical signal using a microwave amplifier; and shaping the microwave electrical signal into an output signal having a selected shape using a dispersive element.
Citation of Pertinent References

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
Baillargeon et al. (US 2002/0163942) shows and discloses an apparatus comprising first and second light sources and a resonator apparatus coupled to the light sources (Fig 8: 828a/ 828b first and second light sources, where a resonator apparatus 810 coupled to first and second light sources 828a/828).
Wada et al. (US 2005/0194519) shows and discloses the known use of photoelectric conversion to convert light into electrical signal (TITLE; Abstract; Fig 1: S1/S2 light sources, and 40 photoelectric conversion).
Kovacs (US 5,638,393) shows and discloses known use of monolithic multiple laser source arrays that are substantially affected by ambient perturbations since they are monolithically integrated adjacent to one another (TITLE; Abstract; Fig 3).
	Hu et al. (US 2004/02400508) shows and discloses high-power narrow-linewidth single-frequency laser by pumping a laser cavity with a pair of lasers into resonating fiber that producing a stable high-power single-mode signal with very linewidth (TITLE; Abstract; Fig 5: 50/52 lasers, 56/58 resonator grating).
				COMMUNICATION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/            Primary Examiner, Art Unit 2828